In an action by the administrators of a deceased party to a joint venture against the surviving members thereof for an accounting, and for other relief, the appeal is from an order (1) denying appellants’ motion made pur*1011su ant to rules 112 and 113 of the Rules of Civil Practice for an interlocutory judgment and (2) granting respondents’ cross motion for a stay of proceedings in the action until arbitration has been had. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.